DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “284” mentioned in paragraphs 30 and 32.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9, 11-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over UK Patent Application Publication GB 2424961 A to Mountain (Mountain) in view of US Patent Application Publication 2003/0173324 to Puszkiewicz et al. (Puszkiewicz).
Claim 1
With regard to a plurality of first sensors adapted to be arranged between the dump body and the frame, each first sensor of the plurality of first sensors configured to detect a component of the weight of the payload exerted through the dump body when the dump body is seated relative to the frame; Mountain teaches a plurality of load cells positioned between a chassis and a body (Figs. 1 and 2, bin 7, chassis 6, sensors 4a, 4b, 5a, 5b; page 8, lines 19-21).
With regard to a controller configured to: determine a status of payload distribution in the dump body based on the component of the weight of the payload detected by each first sensor; Mountain teaches using a control means to use the measurements from the load cells to determine the center of gravity position relative to the bin (page 9, line 1 – page 11, line 7; page 15, lines 3-8).
With regard to a controller configured to: generate a notification to indicate the status of payload distribution; Mountain teaches displaying data showing the loading error and the instability based on the determined status (page 10, lines 1-5; page 11, lines 1-5).
Mountain does not teach a plurality of second sensors adapted to be arranged correspondingly within the plurality of co-axially aligned pins, each second sensor of the plurality of second sensors configured to detect a component of the weight of the payload exerted through the dump body and determining the status of payload distribution using each second sensor.
Puszkiewicz teaches force sensing pins (Figs. 1 and 2, force sensing pins 18, 20; pars. 20, 21).  While the force sensing pins in Puszkiewicz are not co-axially aligned, pins in a dump body of a dump truck are well known to be co-axially aligned.  Therefore, modifying Mountain to replace pins in the dump truck with force sensing pins, as taught in Puszkiewicz, would result in co-axially aligned pins.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the load measurement, as taught by Mountain, to include force sensing pins, as taught by Puszkiewicz, because then more accurate detection of the loads when force is acting on the pins during tilting operations would have been possible (Puszkiewicz, pars. 6-8).
Claim 3
Mountain teaches that the dump body includes a front end, a rear end, and laterally opposed sides extending between the front end and the rear end, the laterally opposed sides being defined as a left side and a right side of the dump body, and the plurality of first sensors includes a primary sensor pair arranged in proximity of the front end of the dump body (Figs.1 and 2, bin/body 7),
wherein a first primary sensor of the primary sensor pair is configured to detect a component of the weight of the payload exerted towards a forward portion of the left side disposed at the front end, and a second primary sensor of the primary sensor pair is configured to detect a component of the weight of the payload exerted towards a forward portion of the right side disposed at the front end (Figs. 1and 2 sensor pair 4a, 4b; See position of corresponding rear sensors 5a, 5b to the left and right in Fig. 2; page 8, lines 22-25).
Claim 4
Mountain teaches that the plurality of first sensors includes a secondary sensor pair arranged rearwardly to the primary sensor pair, wherein a first secondary sensor of the secondary sensor pair is configured to detect a component of the weight of the payload exerted towards an intermediate portion of the left side, and a second secondary sensor of the secondary sensor pair is configured to detect a component of the weight of the payload exerted towards an intermediate portion of the right side (Figs. 1, 2, sensor pair 5a, 5b).
Claim 5
Mountain does not teach that the plurality of co-axially aligned pins corresponds to a pair of co-axially aligned pins and the plurality of second sensors includes a pair of second sensors configured to detect components of the weight of the payload exerted towards a rearward portion of the dump body near the rear end, wherein one second sensor of the pair of second sensors is housed within one pin of the pair of co-axially aligned pins, and is configured to detect a component of the weight of the payload exerted towards a rearward portion of the left side disposed at the rear end, and the other second sensor of the pair of second sensors is housed within the other pin of the pair of co-axially aligned pins, and is configured to detect a component of the weight of the payload exerted towards a rearward portion of the right side disposed at the rear end.
Puszkiewicz teaches force sensing pins (Figs. 1 and 2, force sensing pins 18, 20; pars. 20, 21).  While the force sensing pins in Puszkiewicz are not co-axially aligned, pins in a dump body of a dump truck are well known to be co-axially aligned.  Therefore, modifying Mountain to replace pins in the dump truck with force sensing pins, as taught in Puszkiewicz, would result in co-axially aligned pins.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the load measurement, as taught by Mountain, to include force sensing pins, as taught by Puszkiewicz, because then more accurate detection of the loads when force is acting on the pins during tilting operations would have been possible (Puszkiewicz, pars. 6-8).
Claim 6
Mountain teaches that the controller is configured to: define a co-ordinate system with respect to the dump body, the co-ordinate system defining an X-axis along a length of the dump body, a Y-axis along a height of the dump body, and a Z-axis along a width of the dump body, wherein the first primary sensor and the first secondary sensor are disposed along the X-axis, the pair of second sensors are disposed along an axis defined in a Y-Z plane defined by the Y-axis and the Z-axis of the co-ordinate system (Fig. 1, sensor pairs 4a, b and 5a, b along the length of bin/body 7),
and to determine the status of payload distribution in the dump body, the controller is configured to determine a center of gravity of the payload by way of computing an X co- ordinate and a Z co-ordinate on an X-Z plane defined by the X-axis and the Z-axis of the co- ordinate system (page 9, lines 1-10, front to rear center of gravity, process repeated at 90 degrees).
Claim 7
Mountain teaches that the controller is configured to: compare a location of the center of gravity to an ideal location of the center of gravity; and issue an alert if the location of the center of gravity is outside a predetermined region defined around the ideal location of the center of gravity (page 9, line 15 – page 10, line 5, distance from the vehicle center).
Claim 9
Mountain teaches that to determine the status of payload distribution based on components of the weight of the payload detected correspondingly by the plurality of first sensors and the plurality of second sensors, the controller is configured to: select at least one component having a highest weight component value among all components of the weight detected by the plurality of first sensors and the plurality of second sensors; identify at least one sensor from the plurality of first sensors and the plurality of second sensors that detects the at least one component; and determine a zone corresponding to the at least one sensor on a model of the dump body as an area in which a center of gravity of the payload is located (page 9, lines 1-10).
Claim 11
Mountain teaches a frame (Fig. 1, chassis, page 8, lines 19-21);
and a dump body being pivotable about a plurality of co-axially aligned pins to be selectively seated and titled relative to the frame, the dump body adapted to receive a payload (page 5, lines 5-8; Figs. 1, 2, bin/body 7).
Claim 12
With regard to detecting, by a plurality of first sensors, components of the weight of the payload exerted through the dump body correspondingly when the dump body is seated relative to the frame, the plurality of first sensors being arranged between the dump body and the frame; Mountain teaches a plurality of load cells positioned between a chassis and a body (Figs. 1 and 2, bin 7, chassis 6, sensors 4a, 4b, 5a, 5b; page 8, lines 19-21).
With regard to determining, by a controller, a status of payload distribution in the dump body based on components of the weight of the payload detected correspondingly by the plurality of first sensors and the plurality of second sensors; Mountain teaches using a control means to use the measurements from the load cells to determine the center of gravity position relative to the bin (page 9, line 1 – page 11, line 7; page 15, lines 3-8).
With regard to generating, by the controller, a notification to indicate the status of payload distribution; Mountain teaches displaying data showing the loading error and the instability based on the determined status (page 10, lines 1-5; page 11, lines 1-5).
Mountain does not teach detecting, by a plurality of second sensors, components of the weight of the payload exerted through the dump body correspondingly, the plurality of second sensors being arranged correspondingly within the plurality of co-axially aligned pins.
Puszkiewicz teaches force sensing pins (Figs. 1 and 2, force sensing pins 18, 20; pars. 20, 21).  While the force sensing pins in Puszkiewicz are not co-axially aligned, pins in a dump body of a dump truck are well known to be co-axially aligned.  Therefore, modifying Mountain to replace pins in the dump truck with force sensing pins, as taught in Puszkiewicz, would result in co-axially aligned pins.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the load measurement, as taught by Mountain, to include force sensing pins, as taught by Puszkiewicz, because then more accurate detection of the loads when force is acting on the pins during tilting operations would have been possible (Puszkiewicz, pars. 6-8).
Claim 13
Mountain teaches that determining the status of payload distribution based on components of the weight of the payload detected correspondingly by the plurality of first sensors and the plurality of second sensors includes: selecting, by the controller, at least one component having a highest weight component value among all components of the weight detected by the plurality of first sensors and the plurality of second sensors; identifying, by the controller, at least one sensor from the plurality of first sensors and the plurality of second sensors that detects the at least one component; and determining, by the controller, a zone corresponding to the at least one sensor on a model of the dump body as an area in which a center of gravity of the payload is located (page 9, lines 1-10).
Claim 15
Mountain teaches that the dump body includes a front end, a rear end, and laterally opposed sides extending between the front end and the rear end, the laterally opposed sides being defined as a left side and a right side of the dump body (Figs.1 and 2, bin/body 7).
Claim 16
Mountain teaches that the plurality of first sensors includes: a primary sensor pair with a. first primary sensor of the primary sensor pair configured to detect a component of the weight of the payload exerted towards a forward portion of the left side disposed at the front end, and a second primary sensor of the primary sensor pair configured to detect a component of the weight of the payload exerted towards a forward portion of the right side disposed at the front end (Figs. 1and 2 sensor pair 4a, 4b; See position of corresponding rear sensors 5a, 5b to the left and right in Fig. 2; page 8, lines 22-25); 
and a secondary sensor pair with a first secondary sensor of the secondary sensor pair configured to detect a component of the weight of the payload exerted towards an intermediate portion of the left side, and a second secondary sensor of the secondary sensor pair configured to detect a component of the weight of the payload exerted towards an intermediate portion of the right side (Figs. 1, 2, sensor pair 5a, 5b).
Claim 17
Mountain does not teach that the plurality of second sensors includes: a pair of second sensors, with one second sensor of the pair of second sensors configured to detect a component of the weight of the payload exerted towards a rearward portion of the left side disposed at the rear end, and the other second sensor of the pair of second sensors configured to detect a component of the weight of the payload exerted towards a rearward portion of the right side disposed at the rear end.
Puszkiewicz teaches force sensing pins (Figs. 1 and 2, force sensing pins 18, 20; pars. 20, 21).  While the force sensing pins in Puszkiewicz are not co-axially aligned, pins in a dump body of a dump truck are well known to be co-axially aligned.  Therefore, modifying Mountain to replace pins in the dump truck with force sensing pins, as taught in Puszkiewicz, would result in co-axially aligned pins.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the load measurement, as taught by Mountain, to include force sensing pins, as taught by Puszkiewicz, because then more accurate detection of the loads when force is acting on the pins during tilting operations would have been possible (Puszkiewicz, pars. 6-8).
Claim 18
Mountain teaches defining, by the controller, a co-ordinate system with respect to the dump body, the co-ordinate system defining an X-axis along a length of the dump body, a Y-axis along a height of the dump body, and a Z-axis along a width of the dump body, wherein the first primary sensor and the first secondary sensor are disposed along the X-axis, the pair of second sensors are disposed along an axis defined in a Y-Z plane defined by the Y-axis and the Z-axis of the co-ordinate system (Fig. 1, sensor pairs 4a, b and 5a, b along the length of bin/body 7), 
and determining the status of payload distribution in the dump body includes determining a center of gravity of the payload by way of computing an X co-ordinate and a Z co-ordinate on an X-Z plane defined by the X-axis and the Z-axis of the co-ordinate system (page 9, lines 1-10, front to rear center of gravity, process repeated at 90 degrees).
Claim 19
Mountain teaches comparing, by the controller, a location of the center of gravity to an ideal location of the center of gravity; and issuing, by the controller, an alert if the location of the center of gravity is outside a predetermined region defined around the ideal location of the center of gravity (page 9, line 15 – page 10, line 5, distance from the vehicle center).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountain in view of Puszkiewicz as applied to claim 1 above, and further in view of US Patent Application Publication 2004/0226755 to Pottebaum et al. (Pottebaum).
Claim 2
Mountain and Puszkiewicz teach all the limitations of claim 1 upon which claim 2 depends.  Mountain and Puszkiewicz do not teach that each first sensor includes a load cell having at least one metallic pad deformable under the weight of the payload to exhibit a corresponding change in an inherent resistance.  Pottebaum teaches it is well known for load cells to have wires that change resistance when under strain (par. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the load measurement combination, as taught by Mountain in view of Puszkiewicz, to include a load cell, as taught by Pottebaum, because it would have been a well known method of measuring load.
Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountain in view of Puszkiewicz as applied to claims 6 and 18 above, and further in view of US Patent Application Publication 2008/0208416 to Yuet et  al. (Yuet).
Claim 8
Mountain and Puszkiewicz teach all the limitations of claim 6 upon which claim 8 depends.  Mountain and Puszkiewicz do not teach that the controller is configured to: detect a slope angle of the vehicle with respect to a horizontal; determine a maximum slope angle based on a position of the center of gravity; and issue an alert if the slope angle exceeds the maximum slope angle.  Yuet teaches providing a warning when the machine inclination indicates a risk of rollover (pars. 44, 53).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the load measurement combination, as taught by Mountain in view of Puszkiewicz, to include a warning of rollover, as taught by Yuet, because then changing conditions that change the chance of rollover would have been detected (Yuet, par. 28).
Claim 20
Mountain and Puszkiewicz teach all the limitations of claim 18 upon which claim 20 depends.  Mountain and Puszkiewicz do not teach detecting, by the controller, a slope angle of the vehicle with respect to a horizontal; determining, by the controller, a maximum slope angle based on a position of the center of gravity; and issuing, by the controller, an alert if the slope angle exceeds the maximum slope angle.  Yuet teaches providing a warning when the machine inclination indicates a risk of rollover (pars. 44, 53).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the load measurement combination, as taught by Mountain in view of Puszkiewicz, to include a warning of rollover, as taught by Yuet, because then changing conditions that change the chance of rollover would have been detected (Yuet, par. 28).
Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountain in view of Puszkiewicz as applied to claims 9 and 13 above, and further in view of US Patent Application Publication 2011/0196623 to Hakkinen (Hakkinen).
Claim 10
Mountain and Puszkiewicz teach all the limitations of claim 9 upon which claim 10 depends.  Mountain and Puszkiewicz do not teach that to generate the notification, the controller is configured to: demarcate a plurality of zones corresponding to the plurality of first sensors and the plurality of second sensors on the model of the dump body; and designate the plurality of zones with a sequential color gradient scheme such that a zone corresponding to the at least one component having the highest weight component value among all components is allocated with a unique color that scatters the least, and a zone corresponding to one or more components having a lowest weight component value among all components is allocated with a color that scatters the most.  Hakkinen teaches splitting a payload module into zones and displaying information on load and the center of gravity in each zone using colors (par. 23; Figs. 5-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the load measurement combination, as taught by Mountain in view of Puszkiewicz, to include displaying the load and center of gravity, as taught by Hakkinen, because then communication of information to an operator would have been facilitated.
Claim 14
Mountain and Puszkiewicz teach all the limitations of claim 13 upon which claim 14 depends.  Mountain and Puszkiewicz do not teach that generating the notification to indicate the status of payload distribution includes: demarcating, by the controller, a plurality of zones corresponding to the plurality of first sensors and the plurality of second sensors on the model. of the dump body; and designating, by the controller, the plurality of zones with a sequential color gradient scheme such that a zone corresponding to the at least one component having the highest weight component value among all components is allocated with a unique color that scatters the least, and a zone corresponding to one or more components having a lowest weight component value among all components is allocated with a color that scatters the most.  Hakkinen teaches splitting a payload module into zones and displaying information on load and the center of gravity in each zone using colors (par. 23; Figs. 5-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the load measurement combination, as taught by Mountain in view of Puszkiewicz, to include displaying the load and center of gravity, as taught by Hakkinen, because then communication of information to an operator would have been facilitated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864